Citation Nr: 0111910	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of left shoulder disorder, diagnosed as left 
shoulder tendonitis with impingement syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disorder, diagnosed as degenerative disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

In a July 1999 rating decision, the RO granted service 
connection for a right elbow disorder.  The claim for service 
connection for a right elbow disorder is satisfied.


FINDING OF FACT

The veteran's functional disability from a left shoulder 
disorder, diagnosed as tendonitis with impingement syndrome 
is manifested by subjective complaints of painful motion when 
raising his arm above the level of his shoulder, and clinical 
findings of limitation of motion to 120 degrees of abduction 
and 110 degrees of forward flexion, without abnormality 
demonstrated by X-ray, and without clinical findings of loss 
of muscle strength.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for left shoulder with impingement syndrome are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5024, 
5201 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The provision of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); require VA to 
assist the veteran in the development of his claim.  
Concerning his claim for an increased rating for a left 
shoulder disorder, the Board is satisfied that the duty to 
assist the veteran has been met, as the RO has obtained 
available medical records and has afforded the veteran a 
current orthopedic examination.  The veteran has been 
informed of the appropriate law and regulations and was 
provided notification that he could submit additional 
evidence.  This Board Member informed the veteran at the 
hearing that he could submit additional evidence.  The Board 
Member also extensively questioned the veteran in regard to 
his degree of functional impairment.  VA has complied with 
VCAA and 38 C.F.R. § 3.103 (2000).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The Board has considered the issues raised by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and a uniform rating is appropriate in this case.  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

The record contains a report of an orthopedic examination for 
arthroscopic surgery made in September 1997.  The veteran's 
complaints included left shoulder pain since some time in 
1997, with "problems" lifting his arm above chest level.  
On examination, the veteran was able to forward elevate his 
left shoulder to 160 degrees.  He could abduct to 120 degrees 
with pain.  He had external rotation to 45 degrees and could 
reach his lumbar spine, but with pain.  There was a positive 
impingement maneuver and a positive crossover maneuver.  
There was tenderness to palpation over the anterior aspect of 
the shoulder, but none over the posterior aspect and none 
over the acromioclavicular joint.  The pertinent diagnosis 
was impingement syndrome, left shoulder.  The examiner noted 
that a report of an MRI indicated that the veteran had a 
rotator cuff tear.  The veteran had less painful range of 
motion in the left shoulder after an injection.

In February 1998, the veteran underwent arthroscopic surgery 
on his left shoulder.  When seen for post-operative follow-up 
in March 1998, the veteran's left shoulder had "excellent" 
range of motion, with forward elevation and abduction to 150 
degrees accompanied by some stiffness.  External rotation was 
45 degrees.  On internal rotation, he could reach his lumbar 
spine.  The impingement maneuver was minimally positive.  The 
examiner described the veteran's post-operative course as 
very satisfactory.

During a VA examination in March 1999, the veteran had 80 
degrees of internal and external rotation of his shoulders 
bilaterally.  He had pain at the extremes of external 
rotation bilaterally.  He also had mild symptoms consistent 
with impingement on the right and left.  There was no 
tenderness over the acromioclavicular joint on either side.  
Motor strength was 5/5 throughout the rotator cuff 
musculature on both sides.  Range of motion included 120 
degrees of abduction and 110 degrees of forward flexion 
bilaterally.  X-rays of the shoulders showed no evidence of 
significant abnormality.  The pertinent diagnosis was 
bilateral shoulder impingement syndrome, left greater than 
right.

The veteran was granted entitlement to service connection for 
left shoulder tendonitis with impingement syndrome by the 
RO's July 1999 rating decision.  The 10 percent rating has 
been in effect since that time, except during a period of 
hospitalization and convalescence from February 26, 1998 to 
April 1998, during which period the rating was 100 percent.

During a VA orthopedic examination in February 1971, the 
veteran stated that he was right handed.

The veteran's left shoulder disorder has been rated by 
utilizing Diagnostic Code 5024.  Under that diagnostic code, 
tenosynovitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion of 
the arm is rated under Diagnostic Code 5201.  Under that 
diagnostic code, limitation of motion of the arm on the minor 
side is assigned a disability rating of 20 percent for 
limitation at the shoulder level or below.  A 30 percent 
rating is assigned for limitation of motion to 25 degrees 
from the side.

The veteran testified before the undersigned in February 2000 
that any motion with his left arm above his head was 
"hard."  He reported an improvement from his shoulder 
surgery.  However, he still had restrictions, aches and 
pains.  He stated that he was able to hold his arm straight 
out from his side.  Motion below the level of his shoulder 
was pain free.  He asserted that the left shoulder lacked 
strength as a result of disuse.

The Board has reviewed the entire record and finds that the 
veteran's left shoulder disability, diagnosed as tendonitis 
and impingement syndrome, is manifested by limitation of 
motion to 120 of abduction and 110 of forward flexion, 
without abnormality demonstrated by X-ray, and without 
clinical findings of loss of muscle strength.  He does not 
have compensable limitation of motion under Diagnostic Code 
5201.  However, as he does have some limitation of motion, he 
is properly rated at 10 percent by analogy to Diagnostic Code 
5010.  See 38 C.F.R. § 4.59 (2000).

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (2000).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Sections 4.40, 4.45 provide that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (2000).  The Court has held that the Board must consider 
and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

In this case, the veteran's chief complaint is limited motion 
and painful motion when raising his left arm above his 
shoulder.  He has also reported some weakness.  No 
instability or loose motion has been found clinically.  
However, there is objective evidence that the veteran's left 
shoulder has some limitation of motion.  The associated 
disability is adequately compensated by a 10 percent rating.  
That code contemplates disability from limitation of motion 
due to pain associated with tendonitis.

With respect to the veteran's left shoulder, his disability 
picture from tendonitis with impingement syndrome does not 
more closely approximate the criteria for the next higher 
schedular rating of 20 percent.  The medical evidence does 
not show that the shoulder disorder limits motion to the 
level of the shoulder or below.  There is no objective 
indication of weakness or that the operative procedure 
resulted in a tender and painful scar.  Although the veteran 
has complained of weakness, the more probative evidence 
established that strength was 5/5.  The veteran's functional 
impairment as reported during testimony is consistent with 
the clinical findings.  In essence, the veteran retains 
functional use at least to shoulder level.  Above shoulder 
level, there are some functional limitations.  However, the 
clinical findings and the testimony reflect that the overall 
functional impairment does not establish a restriction at 
shoulder level or below.  Generally, the veteran's testimony 
is credible.  However, even accepting his statements as true, 
his reported impairment is no more than 10 percent disabling.

In sum, the veteran's actual limitation of motion and 
functional motion are each above shoulder level.  Therefore, 
a rating in excess of 10 percent is not warranted.  The 
preponderance of the evidence, including the testimony, is 
against the claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 10 percent for left shoulder 
disorder, diagnosed as tendonitis with impingement syndrome, 
is denied.


REMAND

X-rays taken during the March 1999 VA examination showed mild 
degenerative disease of both hips.  The examiner commented 
that the veteran had a number of "problems" some of which 
were either "directly related" to his service-connected 
right knee fusion or "exacerbated" by his service-connected 
right knee disorder. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The issue of entitlement to service 
connection for degenerative disease of the hips must be 
remanded for further development by the RO.

The claim for service connection for a bilateral hip disorder 
has been pending since August 1997.  In its January 1998 
rating decision, the RO denied the claim as not well 
grounded.  In its Statement of the Case, the RO cited 
38 U.S.C.A. § 5107 (West 1991) which provided that a claimant 
has the burden of submitting a "well grounded" claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as here, filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For the foregoing reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran is informed that if there 
is evidence linking a hip disability to 
service or a service connected 
disability, he must submit that evidence.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed hip disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether it is at least as likely 
as not that any hip disorder is 
proximately due to or the result of the 
veteran's service-connected right knee 
disability, or is aggravated by such 
service-connected disability.  If the 
service connected knee results in 
aggravation of the hip, that fact must be 
affirmative stated and quantified.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board) , if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



